Order entered December 21, 2108




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00673-CV

      IN RE JITENDRA RAJPAL A/K/A JAY RAJPAL, RAM DASWANI, AND SR
                          SQUARED LLC, Relators

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-01822-2017

                                           ORDER
       Based on the Court’s opinion of this date, we VACATE our June 13, 2018 Order staying

the   First   Amended    Temporary     Injunction    and   all   trial   court   proceedings   and

CONDITIONALLY GRANT Relators’ petition for writ of mandamus as to the first amended

temporary injunction and deny the petition as to the agreed temporary injunction. We order the

trial judge to vacate his May 21, 2018 first amended temporary injunction order. Should the trial

court fails to comply with this order, the writ will issue. We ORDER the trial judge to file with

this court, within thirty days of the date of this order, a certified copy of his order issued in

compliance with this order.


                                                     /s/    BILL WHITEHILL
                                                            JUSTICE